               Case 1:19-cv-10406-PKC Document 34 Filed 02/21/20 Page 1 of 1




                                            STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                       DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                             LITIGATION BUREAU

                                              Writer’s Direct Dial: (212) 416-6582

                                                      February 21, 2020

    BY ECF AND FAX (212-805-7949)
                                                        Time to answer extended to March 16. Conference
    Honorable P. Kevin Castel                           adjourned from February 25, 2020 to April 3, 2020
    United States District Judge                        at 11:45 a.m.
    United States Courthouse                            SO ORDERED.
    500 Pearl Street, Courtroom 11D
    New York, New York 10007

            Re:       Llambelis et al. v. Visiting Nurse Service of N.Y. et al.,                                         2/24/2020
                      SDNY Docket No. 19-cv-10406 (PKC)
    Your Honor:

            In accordance with Your Honor’s Individual Practices regarding requests for
    adjournments or extensions of time, I write to respectfully request a short extension of the time
    for Defendant Zucker and Defendant Visiting Nurse Service of N.Y. to respond to the Class
    Action Complaint, ECF Doc. No. 1, from March 2, 2020 to March 16, 2020. See ECF Doc. No.
    33. I also write to request that the Initial Conference, currently scheduled for February 25, 2020,
    be adjourned to a date and time convenient to the Court on or after March 30, 2020.

             This is the fourth request made for an extension of time to answer and for adjournment of
    the Initial Conference. See ECF Doc. Nos. 18, 27, 31, 32. Defendants, on consent of Plaintiffs,
    had previously requested adjournment of the February 25, 2020 Initial Conference in conjunction
    with Defendants’ February 3, 2020 request for extension of their time to respond to the Class
    Action Complaint to March 2, 2020. See ECF Doc. No. 32. On February 4, 2020, the Court so-
    ordered the request for extension of Defendants’ time to answer. See ECF Doc. No. 33.

           The parties continue to discuss settlement of this litigation, and therefore request this
    adjournment to allow the parties to continue these discussions before responding to the
    Complaint and submitting a Civil Case Management Plan. Plaintiffs consent to this request.

                                                                                 Respectfully submitted,

                                                                                 /s/ Samantha L. Buchalter
                                                                                 Samantha L. Buchalter
    cc: All Counsel of Record (via ECF)

         28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6009 (Not For Service of Papers)
                                                       www.ag.ny.gov
